Citation Nr: 0514443	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-34 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post operative 
left shoulder repair with degenerative changes and 
subscapularis muscle tear, currently evaluated as 20 percent 
disabling.   

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and September 2003 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO).  In the December 2002 rating decision 
the RO denied service connection for hepatitis C.  In the 
September 2003 decision the RO continued the assigned 10 
percent disability rating for a post operative left shoulder 
repair with partial ankylosis and tendonitis, and granted 
service connection for mild degenerative disease of the left 
shoulder, assigning a 10 percent disability rating.  In the 
February 2004 statement of the case, the RO reclassified the 
left shoulder into a single disability and assigned a single 
20 percent rating to reflect all of the functional 
impairment.  The veteran perfected an appeal of the denial of 
service connection for hepatitis C and the assigned 
disability ratings for his left shoulder.

The issue of service connection for hepatitis C is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran is right hand dominant.

3.  The veteran's left shoulder disability is currently 
manifested by 180 degrees of forward flexion and 165 degrees 
of abduction.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
operative shoulder repair of the left (minor) shoulder with 
degenerative changes and subscapularis muscle tear have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5200-5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated July 2003, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his claim for an 
increased rating of his service connected left shoulder 
condition.  The RO also provided notice to the veteran 
regarding what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

In addition, in its February 2004 statement of the case and 
December 2004 supplemental statement of the case, the RO 
explained the basis for the denial of a increased rating for 
the veteran's shoulder disability and outlined the applicable 
criteria for an increased rating.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

Furthermore, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, a VA examination report, and private medical 
records.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  

Factual Background

The veteran's left shoulder disability was initially service 
connected by a March 1980 rating decision, which assigned a 
10 percent disability rating under Diagnostic Code 5203.  The 
veteran filed a claim for an increased rating in July 2003.

The veteran was treated at the VA medical center for his left 
shoulder disability in July 2003.  He complained of shoulder 
pain and that his upper left arm muscle twitched.  He 
indicated that sneezing caused pain to radiate from the side 
of his head to his shoulder.  He revealed that he was not 
working at the time.  Examination revealed 5/5 muscle 
strength and full range of motion, except on raising the arm 
over his head.  His symptoms were diagnosed as chronic left 
shoulder discomfort.  

A VA examination was performed in August 2003.  During the 
examination, the veteran complained of pain in the left 
shoulder at night.  He reported feeling that his shoulder was 
weak and stiff in the morning and then it loosened up.  He 
stated his shoulder did not swell, was not hot or red, and 
did not lock.  He stated he avoided heavy lifting, but rode 
his lawnmower and tended to his garden.  He reported that for 
the past three to four months he had been in constant pain, 
which became worse with use.  He also reported having 
abnormal sensation in the arm and felt that his left hand 
grip was worse than his right.  He revealed that he was laid 
off from work as a mechanic in April 2003.  

Physical examination revealed that the veteran could adduct 
the left arm to 135 degrees, but he could not push it up 
further on the left.  Forward elevation was 170 degrees.  
Internal and external rotation were 90 degrees.  The reflexes 
were hypoactive biceps, triceps, and radials on the right and 
left.  The examiner diagnosed the veteran's symptoms as 
recurrent left shoulder dislocation with diminished range of 
motion and possible entrapment, but the examiner was doubtful 
regarding entrapment. 

August 2003 X-rays revealed mild degenerative disease, Hill-
Sachs and Bankart deformities and calcifications within the 
joint capsule.  

Nerve conduction studies were performed in August 2003 to 
rule out entrapment neuropathy.  The study revealed no 
evidence to suggest neuropathy.  The examiner found that the 
pain in the veteran's shoulder was probably due to 
calcifications in the joint capsule.  The examiner noted that 
these changes could account for the veteran's shoulder pain.

A magnetic resonance imaging (MRI) performed in October 2003 
revealed a complete tear of the veteran's subscapularis 
muscle, two type 3 acromion with impingement on the 
supraspinatus.  The examiner diagnosed degenerative joint 
disease of the left shoulder, status post surgical procedure 
to the left shoulder with Hill-Sachs and Bankart deformities 
and calcifications within the joint capsule, type 3 acromion, 
and subscapularis tear.  

The veteran's outpatient treatment reports from July 2003 to 
February 2004 reveal he was treated for shoulder pain on 
various occasions.  Specifically in February 2004, he 
complained of difficulty reaching behind his back, reaching 
above his head, and sleeping on his shoulder.  Physical 
examination revealed crepitus and tenderness over the 
anterior shoulder.  Palpation of the left shoulder elicited 
no abnormality of temperature.  There was no swelling 
present.  The veteran could flex forward to 100 degrees and 
abduct to 100 degrees.  External rotation was 80 degrees 
passively.  There was positive impingement test of Neer and 
Hawkins.  There was strong function with resistant 
subscapularis.  Later in February flexion and abduction were 
110 degrees, internal rotation was 60 degrees, and external 
rotation was 45 degrees.   

The veteran's private medical records from Dr. M. R. from to 
April to July 2004 are associated with the claims file. Dr. 
M.R. examined the veteran in April 2004.  Physical 
examination revealed marked pain with palpitation of the 
anterolateral acromion. The veteran had weakness with 
isolation testing of the subscapualaris and supraspinatus and 
a positive impingement sign.  Mild effusion was noted in the 
shoulder and tenderness over the acromioclavicular joint.  He 
had forward flexion of 140 degrees, abduction of 120 degrees, 
internal rotation allowed the thumb placement to the 
trochanter, and external rotation allowed fingertip placement 
to C7.  The record reflects that Dr. M.R. performed a left 
shoulder arthroscopy in May 2004.  

During a June 2004 follow up Dr. M.R. noted the veteran had 
made good progress in therapy.  He had 160 degrees of forward 
flexion and 150 degrees of abduction.  He internally rotated 
his thumb to the trochanter and externally rotated his 
fingertips to C7.  At the time he did lack some power with 
strength testing.  During an August 2004 follow up visit with 
Dr. M.R., the veteran had 180 degrees of forward flexion and 
165 degrees of abduction.  Dr. M.R. indicated that the 
veteran's internal and external rotations were improving 
nicely.  During the visit, Dr. M.R. gave the veteran a 
release to return to work the next day.  

In a July 2004 letter Dr. M.R. indicated he believed the VA 
miscalculated the severity of the veteran's initial injury.  
Basing his opinion on a copy of the operative note describing 
the procedure that the veteran underwent in December 1977, 
Dr. M.R. found that undergoing the surgery had a significant 
impact on the veteran developing impingement syndrome on the 
left shoulder.  Dr. M.R. noted at the time of his initial 
assessment of the veteran's symptoms, in April 2004, he would 
have described the veteran as having a moderate to severe 
impairment of this left shoulder.  At the time of the 
veteran's May 2004 surgery, he was noted to have a partial 
thickness rotator cuff tear, a labral tear, degenerative 
joint disease in the glenohumeral joint, subacromial 
impingement and impingement from the distal end of the 
clavicle.  

In a November 2004 rating decision, the RO assigned a 
temporary total rating pursuant to 38 C.F.R. § 4.30, 
effective from May 19, 2004 to September 1, 2004, when the 
schedular rating of 20 percent resumed.  


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the Board will consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Traumatic arthritis is rated under Diagnostic Code 5010 based 
on the criteria contained in Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the joint is non-compensable, a 
rating of 10 percent is for application for each joint 
affected by limitation of motion.

The Board further notes that disabilities of the shoulder 
and arm are rated under Diagnostic Codes 5200 through 5203.  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees. See 
38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  A 30 percent evaluation is warranted for ankylosis 
of the scapulohumeral articulation of the minor upper 
extremity that is intermediate between favorable and 
unfavorable ankylosis.  A 40 percent evaluation requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Code 5200.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level or midway between side and 
shoulder level warrants a 20 percent disability rating.  
When motion is limited to 25 degrees from the side, a 30 
percent rating is warranted for the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion with moderate or marked deformity.  Also, recurrent 
dislocations of the minor arm at the scapulohumeral joint 
with infrequent or frequent episodes and guarding of arm 
movement warrants a 20 percent rating.  A 40 percent rating 
is granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Presently, the veteran's left shoulder disability is assigned 
a 20 percent rating under Diagnostic Code 5010-5203.  This 
rating represents the maximum evaluation assignable under 
Diagnostic Codes 5010 and 5203.  Upon consideration of other 
Diagnostic Codes, and upon review of the relevant medical 
evidence of record, the Board finds that a rating in excess 
of twenty percent is not warranted.  

As a preliminary matter, the Board recognizes Dr. M.R.'s 
August 2004 letter asserting that the severity of the 
veteran's initial injury was miscalculated.  Because the 
assignment of a rating for the veteran's shoulder disability 
is based on his present medical condition, the assessment of 
the veteran's initial disability is not relevant to the claim 
in issue.  See Francisco, supra.

In this case, for the veteran's disability to warrant an 
evaluation in excess of the 20 percent rating currently 
assigned, the evidence must show ankylosis of the 
scapulohumeral articulation, limitation of motion to 25 
degrees from the side, or fibrous union of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5202.  

In this regard, none of the medical evidence reveals 
ankylosis of the shoulder, as motion is clearly possible, nor 
does the evidence show fibrous union of the humerus, malunion 
of the humerus, nonunion (false flail joint) of the humerus, 
or loss of head of the humerus (flail shoulder).  Thus, 
Diagnostic Codes 5200 and 5202 are not for application.  

Moreover, the evidence does not support a higher rating under 
Diagnostic Code 5201 for limitation of motion.  Specifically, 
in August 2003, the veteran could adduct his left shoulder to 
135 degrees and forward elevate the shoulder to 170 degrees.  
Internal and external rotations were 90 degrees.  In February 
2004, flexion and abduction were 100 degrees, and external 
rotation was 80 degrees.  In April 2004 forward flexion was 
140 degrees and abduction was 120 degrees.  Finally, in 
August 2004, forward flexion was full at 180 degrees, and 
abduction was 165 degrees.  

The evidence clearly shows that the veteran's motion is not 
limited to 25 degrees from the side to warrant a 30 percent 
rating under Diagnostic Code 5201.  

The Board notes that the veteran complained shoulder pain, 
stiffness, weakness and fatigability.  However, the objective 
findings do not support severe limitation of function due to 
pain.  At present he has, at most, moderate limitation of 
motion, no loose movement or dislocation, and Dr. M.R. 
indicated he could return to work in August 2004.  

After a thorough review of the veteran's claims file, the 
Board concludes that the 20 percent rating currently assigned 
adequately compensates the veteran for the functional 
limitations and the complaints of pain.  See Deluca, supra.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left shoulder 
disorder presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected left shoulder 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  As noted above, Dr. M.R. indicated in 
an August 2004 note that the veteran could return to work, 
and objective findings at that time revealed no more than 
moderate limitation of motion.  Thus, marked interference 
with employment, due solely to his left shoulder condition, 
is not shown.  Furthermore, the evidence does not establish 
that the veteran has required frequent hospitalization for 
his left shoulder condition.  In the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for post operative 
shoulder repair with degenerative changes and subscapularis 
muscle tear is denied.  


REMAND

The veteran asserts that his hepatitis C is related to 
service.  The veteran's service medical records show that he 
was had surgery on his shoulder while in service.  The 
December 1977 surgical report reveals the veteran lost 
approximately 350 ccs of blood.  An October 2001 letter from 
Dr. T.C.M. indicated that it was more probable than not that 
the veteran's hepatitis C is associated with his military 
service.  Dr. T.C.M. noted that it was possible the veteran 
was transfused during surgery in service.  Dr. T.C.M. further 
noted that the veteran received a number of injections with 
pneumatic guns which have been "rumored" to be associated 
with the later development of hepatitis C.  However, no 
records were reviewed in rendering this opinion, nor did the 
physician cite to any clinical studies confirming the 
"rumored" association of vaccination guns with hepatitis C.

The record shows evidence of some blood loss during surgery; 
however, it is unclear whether the amount lost was sufficient 
to reasonably conclude that the veteran was likely 
administered blood products.  Thus, the Board finds that 
additional development, to include a VA examination, is 
required regarding 
the issue of entitlement to service connection for hepatitis 
C.  See 38 C.F.R. § 3.159(c)(4).  

Moreover, the letter from Dr. T.C.M. indicated that the 
veteran was diagnosed in 1999 and received treatment for 
hepatitis C from a different physician.  While the record 
does contain laboratory results dated in April 2000, no 
treatment records from 1999 or later have been obtained.  
Thus, on remand, an attempt should be made to obtain all 
records of treatment for hepatitis C. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis C 
since 1999.  After securing the necessary 
release, the RO should obtain records of 
treatment identified.  Any inability to 
obtain such records should be documented 
in the file and the veteran duly 
notified.

2.  After the above is completed to the 
extent possible, the veteran should be 
afforded a VA medical examination in 
order to determine whether his hepatitis 
C is related to service.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
necessary for accurate assessment.  

Specifically, the examiner should provide 
an opinion on whether the veteran's 
hepatitis C is as likely as not 
(probability of 50 percent or greater) 
etiologically related to the blood loss 
documented when the veteran had surgery 
while in service, or otherwise related to 
service.  In rendering the opinion, the 
examiner should discuss the likelihood 
that the veteran received blood products 
to replace the 350 cc loss of blood 
during his surgery in service.  All 
opinions should be based on a review of 
the evidence of record, and sound medical 
principles.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the remaining issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.§§  
5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


